DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102 - Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1) Claim(s) 1, 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gangaraju (US 2015/0377908). 
Gangaraju discloses methods of treating diabetic retinopathy (DR). More specifically, the method for the treatment of diabetic retinopathy comprises administering to an individual suspected of having diabetic retinopathy a composition comprising an agent that inhibits the activity or expression of endothelial monocyte-activating polypeptide II (EMAPII) or CXCR3 (Abstract). As a pro-apoptotic protein, EMAPII may be involved in several disease states. Since EMAPII is a potential mediator of inflammatory responses in autoimmune diseases, (paragraph 0048). Diabetes is a chronic low-grade inflammatory disease (paragraph 0145). Inhibition of EMAPII or CXCR3 activity could be used for the treatment of DR. Preferably, the inhibitor of EMAPII or CXCR3 function is a compound that is, for example, a small organic molecule, natural product, protein (e.g., antibody, chemokine, cytokine), peptide or peptidomimetic. Molecules that can inhibit EMAPII that are known in the art are inhibitory peptides that bind to EMAPII and block its activity, such as Z-ASTD-FMK (the compound of claims 6 and 11, sold by Biovision. Z-ASTD-FMK is a synthetic peptide that reversibly inhibits EMAPII activity released during apoptosis (paragraph 0053). It is further disclosed that Pro-EMAPII has been proposed to have a role in atherosclerosis development since it is present at high levels in the foam cells of atherosclerotic lesions (paragraph 0047).  

	Gangaraju anticipates the instant claims.


2) Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwarz et al. (WO 2017/070338).
Schwarz et al. disclose methods and compositions for treating an infant having or at risk of developing bronchopulmonary dysplasia (BPD), including premature infants, by administering an antagonist of endothelial monocyte-activating polypeptide II (EMAP II) to the infant. Antagonist would meet the limitation of and inhibitor. The compositions are pharmaceutical compositions comprising a therapeutically effective amount of antagonist of endothelial monocyte-activating polypeptide II (EMAP II) and a pharmaceutically suitable carrier (paragraph 0008). It has been found that EMAP II is highly associated with the development of BPD in infants and blocking the activity of EMAP II results in a reversal of severe phenotype of BPD and suppression of pro-inflammatory and chemotactic genes within the lung. 
	Schwarz et al. anticipate the instant claims. 

3) Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwarz (US 2001/0031738).

Schwarz anticipates the instant claims. 

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1) Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz et al. (WO 2017/070338) in view of Gangaraju (US 2015/0377908).
Schwarz et al. disclose methods and compositions for treating an infant having or at risk of developing bronchopulmonary dysplasia (BPD), including premature infants, by administering an antagonist of endothelial monocyte-activating polypeptide II (EMAP II) to the infant. Antagonist would meet the limitation of and inhibitor. The compositions are pharmaceutical compositions comprising a therapeutically effective amount of 
Schwarz et al. differ from the instant claims insofar as it does not disclose the compound of instant claims 6 and 11 as the antagonist or inhibitor of the method of the instant claims. 
Gangaraju discloses methods of treating diabetic retinopathy (DR). More specifically, the method for the treatment of diabetic retinopathy comprises administering to an individual suspected of having diabetic retinopathy a composition comprising an agent that inhibits the activity or expression of endothelial monocyte-activating polypeptide II (EMAPII) or CXCR3 (Abstract). As a pro-apoptotic protein, EMAPII may be involved in several disease states. Since EMAPII is a potential mediator of inflammatory responses in autoimmune diseases, (paragraph 0048). Diabetes is a chronic low-grade inflammatory disease (paragraph 0145). Inhibition of EMAPII or CXCR3 activity could be used for the treatment of DR. Preferably, the inhibitor of EMAPII or CXCR3 function is a compound that is, for example, a small organic molecule, natural product, protein (e.g., antibody, chemokine, cytokine), peptide or peptidomimetic. Molecules that can inhibit EMAPII that are known in the art are inhibitory peptides that bind to EMAPII and block its activity, such as Z-ASTD-FMK (the compound of claims 6 and 11, sold by Biovision. Z-ASTD-FMK is a synthetic peptide that reversibly inhibits EMAPII activity released during apoptosis (paragraph 0053). It is 
It would have been obvious to one of ordinary skill in the art prior to filing the instant Application to have used Z-ASTD-FMK (compound of instant claim 6 and 11) in the method of treating an infant having or at risk of developing bronchopulmonary dysplasia (BPD) as disclosed in Schwarz et al. because it is an EMAPII inhibitor. Therefore, one would reasonably conclude that the compound would block the activity of EMAP II. 

2) Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (US 2001/0031738) in view of Gangaraju (US 2015/0377908).
Schwarz discloses a method of treating pulmonary hypertension in a subject in need of such treatment comprises inhibiting EMAP II activity in the subject by an amount effective to treat the pulmonary hypertension in the subject (Abstract). The present inventor has found that the polypeptide EMAP II is highly expressed in the stroma of the thickened vasculature found in the lungs of subjects suffering from pulmonary hypertension. Although not wishing to be bound by any particular theory of the invention, the present inventors have determined that EMAP II plays a role in the formation of pulmonary hypertension. The disclosed invention provides a method of treating pulmonary hypertension in a subject in need of such treatment by administering to the subject an active compound that inhibits EMAP II activity in the subject by an amount effective to treat the pulmonary hypertension. Any suitable active compound 
Schwarz et al. differ from the instant claims insofar as it does not disclose the compound of instant claims 6 and 11 as the antagonist or inhibitor of the method of the instant claims. 
Gangaraju discloses methods of treating diabetic retinopathy (DR). More specifically, the method for the treatment of diabetic retinopathy comprises administering to an individual suspected of having diabetic retinopathy a composition comprising an agent that inhibits the activity or expression of endothelial monocyte-activating polypeptide II (EMAPII) or CXCR3 (Abstract). As a pro-apoptotic protein, EMAPII may be involved in several disease states. Since EMAPII is a potential mediator of inflammatory responses in autoimmune diseases, (paragraph 0048). Diabetes is a chronic low-grade inflammatory disease (paragraph 0145). Inhibition of EMAPII or CXCR3 activity could be used for the treatment of DR. Preferably, the inhibitor of EMAPII or CXCR3 function is a compound that is, for example, a small organic molecule, natural product, protein (e.g., antibody, chemokine, cytokine), peptide or peptidomimetic. Molecules that can inhibit EMAPII that are known in the art are inhibitory peptides that bind to EMAPII and block its activity, such as Z-ASTD-FMK (the compound of claims 6 and 11, sold by Biovision. Z-ASTD-FMK is a synthetic peptide that reversibly inhibits EMAPII activity released during apoptosis (paragraph 0053). It is further disclosed that Pro-EMAPII has been proposed to have a role in atherosclerosis 
It would have been obvious to one of ordinary skill in the art prior to filing the instant Application to have used Z-ASTD-FMK (compound of instant claim 6 and 11) in the method of treating pulmonary hypertension as disclosed in Schwarz because it is an EMAPII inhibitor. Therefore, one would reasonably conclude that the compound would block the activity of EMAP II. 

Obvious-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 1-5 and 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 7,264,803. Although the claims at issue are not identical, they are not patentably distinct from each other because the both recite treating a condition including pulmonary hypertension with an antagonist of EMAP II. Both sets of claims recited antibodies. The instant claims differ from the patented claims insofar as the patented claims are composition claims and are 
Therefore, it would have been obvious to have used the compositions of the patented claims in the method of the instant claims because the compositions of the patented claims are used to treat hypertension.


2) Claims 6 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 7,264,803 in view of Gangaraju (US 2015/0377908). Although the claims at issue are not identical, they are not patentably distinct from each other because the both recite treating a condition including pulmonary hypertension with an antagonist of EMAP II. Both sets of claims recited antibodies. The instant claims differ from the patented claims insofar as the patented claims are composition claims and are generic claims and don’t recited the compound of instant claim 11. However, the compositions of patent are used to treat pulmonary hypertension as recited in instant claim 8.
However, Gangaraju discloses methods of treating diabetic retinopathy (DR). Preferably, the inhibitor of EMAPII or CXCR3 function is a compound that is, for example, a small organic molecule, natural product, protein (e.g., antibody, chemokine, cytokine), peptide or peptidomimetic. Molecules that can inhibit EMAPII that are known in the art are inhibitory peptides that bind to EMAPII and block its activity, such as Z-ASTD-FMK (the compound of claims 6 and 11, sold by Biovision. Z-ASTD-FMK is a 
It would have been obvious to one of ordinary skill in the art prior to filing the instant Application to have used Z-ASTD-FMK in the patented claims of treating pulmonary hypertension it is an EMAPII inhibitor. 

3) Claims 1, 4-5 and 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 7,537,757. Although the claims at issue are not identical, they are not patentably distinct from each other because the both recite methods of treating a condition with an antagonist of EMAP II. Both sets of claims recite antibodies. The instant claims differ from the patented claims insofar as the patented claims are species and the instant claims are genus claims.
The instant claims are obvious over the patented claims because they encompass the methods recited by the patented claims.

Claims 1-11 are rejected.
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/           Primary Examiner, Art Unit 1612